Citation Nr: 0218071	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  00-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating greater than 10 percent 
for left femoral neck fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tara L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1997 to July 
1997.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 RO decision which awarded 
service connection and assigned a 10 percent rating for 
residuals of left femoral neck fracture.  The veteran was 
notified of this decision in April 2000.  A notice of 
disagreement was received in May 2000.  The statement of 
the case was issued in June 2000 and a substantive appeal 
addressing this issue was received in August 2000.  In May 
2001, the Board remanded the case to the RO for further 
evidentiary development.  The case was subsequently 
returned to the Board.  

FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the 
appeal has been obtained.

2.  The veteran's service-connected residuals of a left 
femoral neck fracture are no more than slight in degree, 
and are manifested by full range of hip motion on flexion 
and abduction, and subjective complaints of pain.
 
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
femoral neck fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252, 5253, 5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  
The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and she has 
been notified of evidence required to substantiate the 
claim.  The Board concludes that discussions as contained 
in the initial rating decision, the March 2000 rating 
decision, the June 2000 statement of the case, the May 
2002 supplemental statement of the case and VA letters to 
the veteran dated July 1999, May 2001, and August 2001 
have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and her 
representative have submitted written arguments and 
testimony.  The rating decisions, statement of the case 
and supplemental statements of the case provided notice to 
the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified her why 
this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what she 
could do to help her claim, and notice of how her claim 
was still deficient.  Because no additional evidence has 
been identified by the veteran as being available but 
absent from the record, the Board finds that any failure 
on the part of VA to further notify the veteran what 
evidence would be secured by VA and what evidence would be 
secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from March 1997 to July 
1997.  Service medical records reflect treatment for a 
stress fracture in her left femoral neck. 

In a March 2000 rating decision service connection was 
granted for residuals of left femoral neck fracture, and a 
10 percent rating was assigned.  In May 2000 a notice of 
disagreement was received from the veteran.   

An October 1999 VA X-ray study of the left hip found no 
significant radiographic abnormality.

During a January 2000 VA examination the veteran related a 
history of sustaining a left hip fracture in service while 
in physical training in June 1997.  The examiner noted 
that the veteran had a normal gait.  The examiner noted 
the there was demonstrable limitation of function of 
standing or walking.  Examination of the hip joint 
revealed no heat redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  Range of 
motion studies revealed that left hip flexion was full at 
125 degrees, extension was full at 30 degrees, adduction 
was full at 45 degrees, and abduction was full at 25 
degrees.  External rotation was full at 60 degrees and 
internal rotation is full at 40.  The diagnoses was status 
post fracture of the left hip with residuals of pain, 
weakness, stiffness, inflammation, instability, locking, 
fatigue, lack of endurance and limitation of function on 
standing and walking.

VA progress notes dated from October 2000 to December 2000 
reflect treatment for left hip pain.  In an October 2000 
progress note the veteran complained of pain and cramping 
in her hip and requested a bone scan.  In a December 2000 
progress note the examiner noted chronic hip pain; a 
magnetic resonance imaging (MRI) of the veteran's left hip 
was scheduled.  A December 2000 progress note included 
complaints of pain, but objectively, a full range of 
motion of the left hip, without pain was observed.

In a December 2000 X-ray study the examiner concluded the 
X-ray study of the left hip was normal and showed no 
evidence of a fracture.  

An MRI study of the left hip, in January 2001, revealed a 
pertinent diagnostic impression of unremarkable left hip.     

During a February 2002 VA examination, the examiner noted 
that he reviewed the veteran's medical records.  
Examination of the veteran's hips was normal.  The 
examiner noted that flexion was to 125 degrees without 
pain, extension was 0-30 degrees without pain, adduction 
was 0-25 degrees without pain, and abduction was 45 
degrees with no pain.  External and internal rotation was 
to 60 degrees and 40 degrees respectively, without pain.  
With respect to the above factors the examiner noted that 
there was no De Luca issue for the left hip.  The report 
further stated that both the veteran's posture and gait 
were normal.  The diagnosis was status post femoral neck 
fracture, but there was no problem.  The condition had 
resolved, as of the examination.  An X-ray study of the 
left hip was negative.    

Analysis

The veteran contends that her service-connected left 
femoral neck fracture is more disabling than currently 
evaluated.

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.

The RO has assigned a 10 percent rating for service-
connected residuals of left femoral neck fracture, under 
38 C.F.R. § 4.71a, Diagnostic Code 5255.  Under DC 5255, 
impairment of the femur, with malunion, is rated 10 
percent when there is slight knee or hip disability, 20 
percent when such impairment is moderate, and 30 percent 
when such impairment is marked. 38 C.F.R. § 4.71a, DC 5255 
(2002).  The criteria for even higher ratings under this 
code are inapplicable to the present case, as they pertain 
to fracture of the surgical neck, the shaft, or the 
anatomical neck of the femur.  In this case, the medical 
evidence demonstrates that the veteran suffered a fracture 
of the left femoral neck. 

A higher rating is not in order under DCs 5251, 5252 or 
5253 (pertaining to limitation of extension of the thigh, 
limitation of flexion of the thigh and impairment of the 
thigh), as full range of motion has been demonstrated. See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

The United States Court of Appeals for Veterans Claims 
(the Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (1997) must be considered.  
The Court also held that, when a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are 
for consideration, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use 
during flare-ups. DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995).

Reference is made to 38 C.F.R. § 4.40.  In the present 
case, this provision is not for application, as it 
requires that functional loss due to pain be supported by 
adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  In the present 
case, there was no pain on motion noted, and the examiner 
noted that there was normal gait; clearly, functional loss 
was not demonstrated.  Likewise, 38 C.F.R. § 4.45 is not 
for application.  While the examiner did note that the 
veteran could conceivably experience supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Such was not identified 
on examination, nor in the VA outpatient treatment 
records.  In this case, however, while the veteran 
complained of pain associated with the disability at 
issue, "a finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  While the 
veteran subjectively complained of discomfort in the 
extremes of movement, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a higher rating.

In this case, the Board finds that the preponderance of 
the evidence is against awarding an evaluation greater 
than 10 percent for the veteran's left hip disability. The 
veteran's subjective complaints include left hip pain, 
stiffness, inflammation, locking and lack of endurance 
aggravated by overusage.  There is no objective evidence 
of deformity or atrophy.  Considering the subjective 
complaints in light of the objective evidence, the Board 
concludes that the overall disability picture more nearly 
approximates the criteria required for a 10 percent rating 
(slight hip disability), than those required for a 20 or 
30 percent rating under Code 5255. Hence, the 10 percent 
rating is warranted. 38 C.F.R. § 4.71a (2002).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the present case, the 
veteran's left hip disability has been relatively static, 
with no demonstrable increase in pathology at any time.  
Thus, there is no basis for the application of a staged 
rating in this case.

As the preponderance of the evidence is against the claim 
for a rating higher than 10 percent for residuals of a 
left hip fracture, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating greater than 10 percent 
for left femoral neck fracture is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

